HERSEY, Judge.
This appeal presents the single, simple and clear-cut issue of the effect of rendition of an arbitration award after expiration of the period established by contract or rule within which the award was required to have been rendered. The parties argue construction of documents, the effect of language and the existence of facts which might or not constitute waiver. We have considered but need not, and therefore do not, address those arguments. Clearly the arbitrators acted too late and had no jurisdiction at the time the award was rendered. The trial court thus erred in refusing to vacate the award, and we reverse on that basis and remand for further appropriate proceedings.
REVERSED and REMANDED.
DOWNEY and BERANEK, JJ., concur.